Response to Amendment
The Response after Non-Final Rejection filed on 4/7/22 overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 11-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al discloses a method of forming a battery, the method comprising:  forming a battery comprising a positive electrode (cathode), an electrolyte, and a negative electrode (anode), wherein the forming comprises: preparing a slurry mixture comprising Si nanoparticle powders in a binder material; wherein the preparing comprises mixing milled Si nanoparticle powders with a particular particle size (Examples 1-3) with the binder material, to control a viscosity thereof such that a solid content of the mixture is 60 wt%; and applying the slurry mixture to a copper foil (current collector).
Park et al discloses pyrolyzing a mixture including silicon particles on the copper
mesh to form an active material layer; and utilizing a predetermined particle size
distribution of silicon particles; wherein the predetermined particle size
distribution has a peak at 10 um; wherein at least 90% of the particles is
between 5 um and 20 um; wherein at least 50% of the particles have a particle size
between 1 um and 10 um; wherein the surface of the silicon particles (active material) is
roughened; wherein the anode including the silicon is able to expand while allowing for
the silicon to maintain electrical contact with the silicon.
	However, none of the prior art references expressly teach configuring the mixing, based on the particular particle size, to achieve a slurry viscosity within a pre-defined viscosity range and a total solid content within a pre-defined content range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729